Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, upon the ground *919that the petition is insufficient as to the claim of overvaluation, because the extent of overvaluation is stated in the aggregate for both parcels assessed, not separately for each; and as to inequality because the instances in which said inequality exists are not specified. (See People ex rel. O’ Neil v. Purdy, 188 App. Div. 485; People ex rel. Coney Island Jockey Club v. Purdy, 152 id. 175; affd., 207 N. Y. 695.) Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ., concurred.